                 Case 2:19-cv-00444-JCC Document 39 Filed 10/09/20 Page 1 of 3




                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   GERALD WILLIAMS,                                       CASE NO. C19-0444-JCC
10                             Plaintiff,                   ORDER
11          v.

12   SONNY PERDUE, Secretary of the U.S.
     Department of Agriculture,
13
                               Defendant.
14

15
            This matter comes before the Court on Plaintiff Gerald Williams’ renewed motion for
16
     leave to amend the complaint (Dkt. No. 36). Having considered the parties’ briefing and the
17
     relevant record, the Court GRANTS the motion for the reasons explained herein.
18
            I.       BACKGROUND
19
            Plaintiff Gerald Williams filed the original complaint in this matter on March 18, 2019.
20
     (See Dkt. No. 1.) The Court entered a scheduling order on July 9, 2019, which set the deadline
21
     for amending the complaint for October 4, 2019. (See Dkt. No. 13.) On August 31, 2020, Mr.
22
     Williams moved for leave to amend the complaint, seeking to add allegations and to request
23
     injunctive relief based on information he learned during discovery. (See generally Dkt. Nos. 31,
24
     31-1.) Mr. Williams did not seek to add any new causes of action. (See id.) The Court denied the
25
     motion without prejudice because Mr. Williams did not demonstrate good cause for amending
26


     ORDER
     C19-0444-JCC
     PAGE - 1
                 Case 2:19-cv-00444-JCC Document 39 Filed 10/09/20 Page 2 of 3




 1   the complaint eleven months after the deadline in the scheduling order. (See Dkt. No. 35.) Mr.

 2   Williams now renews his motion for leave to amend and provides additional argument for why

 3   there is good cause to amend the scheduling order. (See Dkt. No. 36.) Defendant Sonny Perdue

 4   does not oppose Mr. Williams’ motion. (See Dkt. No. 37.)

 5             II.    DISCUSSION

 6             When a party moves to amend a pleading after the deadline in the scheduling order, the

 7   Court’s analysis proceeds in two stages. See Johnson v. Mammoth Recreations, Inc., 975 F.2d

 8   604, 607–08 (9th Cir. 1992). First, the Court determines whether there is “good cause” to amend
 9   the scheduling order under Rule 16(b)(4). See id. If there is not, the inquiry ends, and the motion
10   for leave to amend must be denied. See id. If there is good cause to amend the scheduling order,
11   then the Court proceeds to analyze whether the proposed amendment is proper under Rule 15.
12   See id.
13             The Court may modify a scheduling order if a party demonstrates “good cause.” Fed. R.
14   Civ. P. 16(b)(4). The good cause standard focuses primarily on “the diligence of the party
15   seeking the” modification. Johnson, 975 F.2d at 609. There is good cause to modify a deadline in
16   a scheduling order if “it cannot reasonably be met despite the diligence of the party seeking the
17   extension.” Id. (quoting Fed. R. Civ. P. 16(b) advisory committee’s note to 1983 amendment).
18   Here, Mr. Williams moves to modify the scheduling order because he learned new information

19   he wishes to include in his complaint in a deposition on August 31, 2020, well after the deadline

20   for amending the pleadings. (See Dkt. No. 36 at 7–8.) Mr. Williams originally moved for leave to

21   amend the complaint the same day he learned the new information. (See id.) Defendant Sonny

22   Perdue does not oppose Mr. Williams’ motion or argue that Mr. Williams has not been diligent.

23   (See Dkt. No. 37.) The Court finds that there is good cause to modify the scheduling order under

24   these circumstances.

25             The amendment is also proper under Rule 15. Defendant Sonny Perdue consents to the

26   amendment, (see id. at 1), so the Court need not analyze the factors relevant to whether it should


     ORDER
     C19-0444-JCC
     PAGE - 2
               Case 2:19-cv-00444-JCC Document 39 Filed 10/09/20 Page 3 of 3




 1   grant leave to amend. See Fern v. United States, 213 F.2d 674, 677 (9th Cir. 1954) (“Once the

 2   adverse party has consented to the amendment of a pleading, the court has no control over the

 3   matter under Rule 15(a).”).

 4          While Mr. Williams’ original motion for leave to amend was pending, Mr. Perdue filed a

 5   motion for partial summary judgment related to Mr. Williams’ Mt. Baker claims. (See Dkt. No.

 6   33.) Neither party’s briefing addresses the impact of Mr. Williams’ proposed amended complaint

 7   on the pending motion for summary judgment. However, in that motion for summary judgment

 8   Mr. Perdue characterizes Mr. Williams’ allegations related to Mt. Baker in the proposed
 9   amended complaint as “virtually identical to” the allegations in Mr. Williams’ original
10   complaint. (See id. at 2.) Therefore, the Court will construe Mr. Perdue’s motion for partial
11   summary judgment as applying equally to the amended complaint and concludes that the case
12   schedule, including the briefing schedule for the pending motion for summary judgment, need
13   not be modified.
14          III.    CONCLUSION
15          For the foregoing reasons, the Court GRANTS Plaintiff Gerald Williams’ motion for
16   leave to amend. Plaintiff Gerald Williams must file the amended complaint within 14 days of this
17   order. The amended complaint shall not differ from the complaint included with Mr. Williams’
18   original motion (Dkt. No. 31-1.) Defendant Sonny Perdue shall respond to the amended

19   complaint within 30 days of the date Plaintiff files it. The case schedule, including the briefing

20   schedule on Mr. Perdue’s motion for partial summary judgment, remains unchanged.

21

22          DATED this 9th day of October 2020.




                                                           A
23

24

25
                                                           John C. Coughenour
26                                                         UNITED STATES DISTRICT JUDGE

     ORDER
     C19-0444-JCC
     PAGE - 3
